Citation Nr: 0005910	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  94-23 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of Agent 
Orange exposure, including a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1992 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's reopened claim for 
service-connected disability compensation for chloracne or 
residuals of Agent Orange exposure.  

In June 1996, the Board remanded the veteran's claim for 
further adjudication and development as necessary under the 
current regulations pertaining to herbicide exposure.  

The Board notes that the veteran has submitted a timely 
notice of disagreement to the April 1997 rating decision, 
which denied entitlement to assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) for service-
connected post-operative left inguinal hernia.  A statement 
of the case was issued in July 1997.  An appeal consists of a 
timely filed notice of disagreement in writing and, after 
a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (1999).  A 
substantive appeal must either indicate that the appeal is 
being perfected as to all issues addressed in the statement 
of the case, or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (1999).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  Therefore, to timely perfect his appeal, 
the veteran needed to submit a substantive appeal prior to 
April 1998.  The record contains no substantive appeal on 
this issue and, therefore, it is not currently before the 
Board.

The veteran also submitted a timely notice of disagreement to 
the August 1998 rating decision, which denied service 
connection for depression and/or post-traumatic stress 
disorder (PTSD).  A statement of the case was issued in 
September 1999.  To timely perfect his appeal, the veteran 
needed to submit a substantive appeal prior to November 1999.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  The record 
contains no substantive appeal on this issue and, therefore, 
it is not currently before the Board.  Neither of the above-
discussed issues was certified to the Board by the RO for 
adjudication.  


FINDINGS OF FACT

1. The record contains no diagnosis of chloracne, or other 
acneform disease consistent with chloracne, including 
within one year of last possible exposure to Agent Orange, 
or any other condition subject to the presumption under 
38 C.F.R. § 3.309(e) (1999).  

2. The record contains no clear diagnosis of any current or 
recurrent skin disorder.

3. The record contains no competent medical evidence of a 
nexus between the veteran's complaints of a recurrent skin 
disorder and any incident of his military service, 
including possible exposure to Agent Orange.  


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of Agent Orange exposure, including a skin disorder, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records contain no complaints, 
diagnoses or opinions of any skin rash or abnormality.  On 
the veteran's separation medical examination in December 
1971, the only noted abnormality of the skin was a birthmark.  
On a report of medical history, completed at the same time, 
the veteran reported no history of skin diseases.  

The veteran's DD Form 214 reported that the veteran served in 
Vietnam from August 1970 to July 1971 and was awarded the 
Vietnam Campaign Medal and Vietnam Service Medal.  The 
veteran's service personnel records indicated that he arrived 
in Vietnam in August 1970, but was a patient at the U.S. Army 
Hospital at Fort Sill, Oklahoma, beginning in March 1971.

The veteran filed an initial claim for VA benefits for 
chloracne secondary to exposure to Agent Orange in May 1990.  
A VA examination was scheduled in August 1990, but the 
veteran failed to report for the scheduled examination.  
By rating decision in October 1990, the RO denied service 
connection for residuals of Agent Orange exposure and 
chloracne, as the record did not contain any current 
diagnosis of such conditions.  The veteran was notified of 
this decision under cover letter dated in November 1990.  

A VA examination was conducted in July 1992.  The veteran 
reported exposure to Agent Orange during service in Vietnam 
and stated that he had a recurrent rash on his right forearm 
and left upper anterior chest approximately every six months 
and lasting for six-to-eight weeks.  On physical examination, 
the examiner noted no skin rash.  The examiner noted that 
physical examination of the head, eyes, ears, nose, throat, 
fundi, neck, chest, lungs, lymph nodes, abdomen, back, 
extremities, peripheral pulses, external genitalia were 
normal, as were neurological and rectal examination.  The 
examiner stated that, since there was no skin rash present, 
no opinion as to chloracne could be made.  The examiner 
further found no evidence of any other condition due to 
exposure to Agent Orange.  

A VA Agent Orange registry examination was conducted in 
November 1992.  No abnormalities of the skin were noted.  A 
VA examination was conducted in February 1994.  The examiner 
noted that the veteran's skin was generally clear with 
clubbing terminally on all fingers.  

VA outpatient treatment records in March 1994 noted 
complaints of "Agent Orange rash."  A skin eruption was 
noted on examination.  The veteran reported that 
this condition, usually on the arms and upper chest, had been 
intermittent for approximately 20 years, occurring one-to-two 
times per year and lasting one-to-two weeks.  The VA 
physician provided a diagnosis of questionable urticaria.  

In June 1996, the Board remanded the veteran's claim for 
further adjudication and development as necessary under the 
current regulations pertaining to herbicide exposure.  

At a hearing before an RO hearing officer in February 1999, 
the veteran testified that he had a recurring rash on his 
arms due to Agent Orange exposure.  Transcript, p. 6.  

A VA outpatient treatment record in May 1999 noted that the 
veteran complained of itching over his genitalia.  Physical 
examination showed no rash and the examiner provided an 
impression of itching with unknown etiology.  


II. Analysis

As an initial matter, the Board notes that the veteran's 
claim for service connection for Agent Orange exposure and 
chloracne was denied by RO decision in October 1990.  
Generally, when a claim is denied by the RO and no timely 
appeal is filed, the claim may not thereafter be reopened and 
granted and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
Notwithstanding this final denial, the Board has determined 
that the current claim for service connection for a skin 
disorder should be adjudicated on a de novo basis in light of 
intervening changes in regulations over the years.  
New regulations governing claims based on exposure to Agent 
Orange were issued by VA several times during the pendency of 
the instant appeal.  When a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer v. Brown, 4 Vet. App. 283, 887 
(1993).  The applicant's later claim, asserting rights that 
did not exist at the time of the prior claim, is necessarily 
a different claim.  Spencer v. Brown, 17 F.3d 368, 372 (Fed. 
Cir. 1994)(quoting Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993)).  Thus, because of the change in regulations, the 
appellant is entitled to a de novo review of his claim for 
service connection for Agent Orange exposure, including 
chloracne.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  Chloracne, or other acneform 
disease consistent with chloracne, must become manifest to a 
degree of 10 percent or more within a year of the last date 
on which the veteran was exposed to a herbicide agent.  38 
C.F.R. § 3.307(a)(6)(ii) (1999).  

Furthermore, the Secretary of the VA formally announced in 
the Federal Register, on January 4, 1994, that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption, the United States 
Court of Appeals for the Federal Circuit (hereinafter 
"Federal Circuit") has held that specific VA regulations 
which provide for presumptive service connection do not 
preclude an appellant from establishing service connection 
with proof of actual, direct causation.  Cf. Combee v. Brown, 
34 F.3d 1039, 1040 (1995) (presumptive diseases due to 
radiation exposure).  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303(d).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumptive period; b) Evidence showing 
post-service continuity of symptomatology; and c) Medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).  For the purpose of determining whether a claim 
is well grounded, the credibility of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The record contains no medical diagnosis of chloracne or 
other acneform disease consistent with chloracne.  The only 
medical evidence of a skin disorder is the outpatient 
treatment record in March 1994 with a diagnosis of 
questionable urticaria.  The Board notes that, this 
questionable diagnosis was made well beyond the presumptive 
period of one year from the date of last exposure.  The 
veteran last served in Vietnam in 1971, more than twenty 
years before this diagnosis was provided.  The record 
contains no evidence of diagnosis of chloracne, or any of 
the other enumerated diseases subject to presumptive service 
connection due to herbicide exposure.  Therefore, the 
presumption under 38 C.F.R. § 3.309(e) is not for 
application.  

The veteran reported at the VA examination in July 1992 and 
at February 1999 hearing that he had a recurrent rash since 
his service in Vietnam.  He stated that the rash occurred 
approximately every six months and lasted for several weeks.  
A single notation of this rash was made in March 1994, with a 
diagnosis of questionable urticaria.  The record contains no 
clear diagnosis of any current or recurrent skin disorder.  

The veteran's service medical records contain no complaints, 
diagnoses, or opinions of any skin condition.  In addition, 
the record contains no competent medical evidence providing a 
nexus between the veteran's current complaints of a recurrent 
rash, noted by a medical professional only once, and any 
incident of service, including possible exposure to Agent 
Orange.  Without evidence of a current diagnosis of a skin 
disorder and competent medical evidence of a nexus between 
the current skin disorder and any incident of the veteran's 
military service, the veteran's claim cannot be well 
grounded.  

Likewise, under the alternative method of submitting a well-
grounded claim, the evidence is insufficient to well ground 
the veteran's claim.  No skin condition was noted during 
service.  Although the veteran has reported a continuity of 
symptomatology, there is no medical opinion providing a nexus 
between any current disability and this report of continuity 
of symptomatology.  

The Board notes that the veteran has also claimed prostate 
cancer as a residual of Agent Orange exposure.  This claim 
was addressed separately by the RO by rating decision in 
December 1999.  The RO denied service connection for a 
history of prostatitis (claimed as prostate cancer).  No 
notice of disagreement has been received on this issue, but 
the period for receipt of the notice of disagreement has not 
elapsed.  38 C.F.R. § 20.302(a) (1999).  The record contains 
no evidence of any further disabilities, which are attributed 
to possible Agent Orange exposure.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995).  
The appellant has not identified any medical evidence that 
has not been submitted or obtained, which would support a 
well-grounded claim.  To submit a well-grounded claim, the 
veteran requires a diagnosis of a current skin disability and 
medical evidence providing a nexus between this current 
diagnosis and any incident of his military service, including 
possible exposure to Agent Orange.  Thus, VA has satisfied 
its duty to inform the veteran under 38 U.S.C.A. § 5103(a).  
See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for residuals of Agent 
Orange exposure, including chloracne, is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

